 8:20-cv-00081-RGK-PRSE Doc # 24 Filed: 04/01/21 Page 1 of 2 - Page ID # 610




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                  Petitioner,                           8:20CV81

      vs.
                                                         ORDER
TOM BARR,

                  Respondent.

MARVEL JONES,

                  Petitioner,                           8:20CV275

      vs.
                                                         ORDER
TOM BARR,

                  Respondent.


      Upon consideration,

      IT IS ORDERED that:

      1.    Respondent’s Motion to Seal (filing 22, Case No. 8:20cv81; filing 23,
Case No. 8:20cv275) is granted.

      2.    Respondent’s Partial Designation of State Court Records (filing 23,
Case No. 8:20cv81; filing 24, Case No. 8:20cv275) shall be filed under seal.
8:20-cv-00081-RGK-PRSE Doc # 24 Filed: 04/01/21 Page 2 of 2 - Page ID # 611




    Dated this 1st day of April, 2021.

                                             BY THE COURT:



                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
